Name: 83/561/EEC: Council Decision of 22 November 1983 accepting undertakings offered by Japanese exporters of dicumyl peroxide and terminating the proceedings
 Type: Decision
 Subject Matter: nan
 Date Published: 1983-11-25

 Avis juridique important|31983D056183/561/EEC: Council Decision of 22 November 1983 accepting undertakings offered by Japanese exporters of dicumyl peroxide and terminating the proceedings Official Journal L 329 , 25/11/1983 P. 0019 - 0020*****COUNCIL DECISION of 22 November 1983 accepting undertakings offered by Japanese exporters of dicumyl peroxide and terminating the proceedings (83/561/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3017/79 of 20 December 1979 on protection against dumped or subsidized imports from countries not members of the European Economic Community (1), as amended by Regulation (EEC) No 1580/82 (2), and in particular Article 10 thereof, Having regard to the proposal from the Commission submitted after consultation within the Advisory Committee as provided for under the above Regulation, Whereas: A. Provisional action (1) The Commission, by Regulation (EEC) No 2079/83 (3), imposed a provisional anti-dumping duty on imports of dicumyl peroxide originating in Japan. B. Subsequent procedure (2) Following the imposition of the provisional anti-dumping duty an exporter and the Community producers concerned requested, and were granted, an opportunity to be heard by the Commission. The exporters, certain importers and the Community producers also made written submissions making known their views on the said duty. C. Dumping (3) No new evidence of dumping has been received since the imposition of the provisional duty; the Commission, therefore, considers its findings on dumping as set out in Regulation (EEC) No 2079/83 to be definitive. Consequently the preliminary findings are confirmed. D. Injury (4) No fresh evidence regarding injury to the Community industry has been submitted. The Commission has therefore confirmed the conclusions on injury set out in Regulation (EEC) No 2079/83. In the Commission's view, therefore, the facts as finally determined show that the injury being caused by dumped imports of dicumyl peroxide originating in Japan, taken in isolation from that caused by other factors, has to be considered as material. E. Community interest (5) No new evidence was submitted by Community consumers; the Commission has therefore confirmed its preliminary findings and has come to the conclusion that it is in the Community's interests that action be taken. In these circumstances, protection of the Community's interests calls for the taking of anti-dumping measures against imports of dicumyl peroxide originating in Japan. F. Undertakings (6) The exporters concerned, having been informed of the Commission's definitive findings, offered undertakings concerning their exports of dicumyl peroxide to the Community. The Commission considers that the effect of the said undertakings will be to allow the Community producers to obtain an appropriate return from their sales of dicumyl peroxide in the Community, the injury caused by the dumped Japanese imports thereby being eliminated. However, during the consultations within the Advisory Committee concerning the acceptability of these undertakings, one delegation objected to the termination of the proceedings on the basis of acceptance of these undertakings. The Commission has in conclusion submitted a proposal to the Council to terminate the proceedings on the basis of the acceptance of the undertakings offered, HAS DECIDED AS FOLLOWS: Article 1 The Council hereby accepts the undertakings given by Nippon Oil and Fats Co. Ltd, Tokyo, and Mitsui Petrochemical Industries Ltd, Tokyo, in connection with the anti-dumping proceedings concerning dicumyl peroxide falling within subheading ex 29.08 D of the Common Customs Tariff, corresponding to NIMEXE code ex 29.08-70 and originating in Japan. Article 2 The anti-dumping proceedings concerning imports of dicumyl peroxide originating in Japan are hereby terminated. Done at Brussels, 22 November 1983. For the Council The President A. GEORGIADIS (1) OJ No L 339, 31. 12. 1979, p. 1. (2) OJ No L 178, 22. 6. 1982, p. 9. (3) OJ No L 203, 27. 7. 1983, p. 13.